Exhibit 10.1

 

INTERESTS AND LIABILITIES CONTRACT

(hereinafter referred to as the "Contract")

 

to the

 

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

NO. TM666A-R03

 

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

and

 

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

(hereinafter referred to as the "Subscribing Reinsurer")

 

It is hereby agreed that the Subscribing Reinsurer shall have a 38.46% share in
the interests and liabilities of all reinsurers participating in the attached
Multiple Line Quota Share Reinsurance Agreement No. TM666A-R03 effective from
12:01 a.m., Eastern Standard Time, July 1, 2003.

 

The share of the Subscribing Reinsurer in the interests and liabilities of all
reinsurers participating in said Agreement shall be separate and apart from the
shares of such other reinsurers to the said Agreement. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of the
other reinsurers and in no event shall the Subscribing Reinsurer participate in
the interests and liabilities of the other reinsurers participating in said
Agreement.

 

As respects Article XVII - Reports and Remittances, it is further agreed that
the following Paragraph is added to this Contract and shall apply to the
Subscribing Reinsurer's share in the interests and liabilities of all the
reinsurers participating in the Multiple Line Quota Share Reinsurance Agreement
No. TM666A-R03.

<PAGE>  1.

As respects the Quarterly Account:

 

1.

All Quarterly Account Statements shall be sent to the Reinsurer at:

     

a.

E-Mail/XML or EDI Formats: reaccount_armonk@swissre.com, or

       

b.

Standard Mail:

         

Swiss Reinsurance America Corporation

   

Accounting Department

   

175 King Street

   

Armonk, NY 10504

   

Telephone: 914-828-8000

   

Facsimile: 914-828-5919

     

2.

All checks and supporting documentation shall be sent to the Reinsurer through
one of the options set forth below:

       

a.

WIRE TRANSFER

         

(i)

All wires should be sent to:

             

The Bank of New York

     

1 Wall Street

     

New York, NY 10286

     

Account Name: Swiss Reinsurance America Corporation

     

Account Number: 8900489197

     

ABA Number: 021000018 (SWIFT: IRVTUS3N)

           

(ii)

All supporting documentation should be sent to:

             

Swiss Reinsurance America Corporation

     

Accounting Department

     

175 King Street

     

Armonk, NY 10504

         

b.

LOCK BOX

         

Both checks and supporting documentation shall be sent to:

         

Swiss Reinsurance America Corporation

   

P.O. Box 7247-7281

   

Philadelphia, PA 19170-7281

<PAGE>  2.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

 

In Webster, Massachusetts, this       day of              , 2004.

 

ATTEST:

THE COMMERCE INSURANCE COMPANY

 

CITATION INSURANCE COMPANY

 

AMERICAN COMMERCE INSURANCE COMPANY

   

________________________________

________________________________

   

And in Armonk, New York, this       day of              , 2004.

   

ATTEST:

SWISS REINSURANCE AMERICA CORPORATION

   

________________________________

________________________________

Member of Management

Member of Senior Management

<PAGE>  3.

INTERESTS AND LIABILITIES CONTRACT

(hereinafter referred to as the "Contract")

 

to the

 

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

NO. TM666A-R03

 

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

and

 

AMERICAN RE-INSURANCE COMPANY

Princeton, New Jersey

(hereinafter referred to as the "Subscribing Reinsurer")

 

It is hereby agreed that the Subscribing Reinsurer shall have a 15.38% share in
the interests and liabilities of all reinsurers participating in the attached
Multiple Line Quota Share Reinsurance Agreement No. TM666A-R03 effective from
12:01 a.m., Eastern Standard Time, July 1, 2003.

 

The share of the Subscribing Reinsurer in the interests and liabilities of all
reinsurers participating in said Agreement shall be separate and apart from the
shares of such other reinsurers to the said Agreement. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of the
other reinsurers and in no event shall the Subscribing Reinsurer participate in
the interests and liabilities of the other reinsurers participating in said
Agreement.

<PAGE>  1.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

 

In Webster, Massachusetts, this       day of              , 2004.

 

ATTEST:

THE COMMERCE INSURANCE COMPANY

 

CITATION INSURANCE COMPANY

 

AMERICAN COMMERCE INSURANCE COMPANY

   

________________________________

________________________________

   

And in Princeton, New Jersey, this       day of              , 2004.

   

ATTEST:

AMERICAN RE-INSURANCE COMPANY

   

________________________________

________________________________

<PAGE>  2.

INTERESTS AND LIABILITIES CONTRACT

(hereinafter referred to as the "Contract")

 

to the

 

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

NO. TM666A-R03

 

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

and

 

EMPLOYERS REINSURANCE CORPORATION

Overland Park, Kansas

(hereinafter referred to as the "Subscribing Reinsurer")

 

It is hereby agreed that the Subscribing Reinsurer shall have a 15.38% share in
the interests and liabilities of all reinsurers participating in the attached
Multiple Line Quota Share Reinsurance Agreement No. TM666A-R03 effective from
12:01 a.m., Eastern Standard Time, July 1, 2003.

 

The share of the Subscribing Reinsurer in the interests and liabilities of all
reinsurers participating in said Agreement shall be separate and apart from the
shares of such other reinsurers to the said Agreement. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of the
other reinsurers and in no event shall the Subscribing Reinsurer participate in
the interests and liabilities of the other reinsurers participating in said
Agreement.

<PAGE>  1.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

 

In Webster, Massachusetts, this       day of              , 2004.

 

ATTEST:

THE COMMERCE INSURANCE COMPANY

 

CITATION INSURANCE COMPANY

 

AMERICAN COMMERCE INSURANCE COMPANY

   

________________________________

________________________________

   

And in Overland Park, Kansas, this       day of              , 2004.

   

ATTEST:

EMPLOYERS REINSURANCE CORPORATION

   

________________________________

________________________________

<PAGE>  2.

INTERESTS AND LIABILITIES CONTRACT

(hereinafter referred to as the "Contract")

 

to the

 

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

NO. TM666A-R03

 

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

and

 

TRANSATLANTIC REINSURANCE COMPANY

New York, New York

(hereinafter referred to as the "Subscribing Reinsurer")

 

It is hereby agreed that the Subscribing Reinsurer shall have a 30.77% share in
the interests and liabilities of all reinsurers participating in the attached
Multiple Line Quota Share Reinsurance Agreement No. TM666A-R03 effective from
12:01 a.m., Eastern Standard Time, July 1, 2003.

 

The share of the Subscribing Reinsurer in the interests and liabilities of all
reinsurers participating in said Agreement shall be separate and apart from the
shares of such other reinsurers to the said Agreement. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of the
other reinsurers and in no event shall the Subscribing Reinsurer participate in
the interests and liabilities of the other reinsurers participating in said
Agreement.

<PAGE>  1.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

 

In Webster, Massachusetts, this       day of              , 2004.

 

ATTEST:

THE COMMERCE INSURANCE COMPANY

 

CITATION INSURANCE COMPANY

 

AMERICAN COMMERCE INSURANCE COMPANY

   

________________________________

________________________________

   

And in New York, New York, this       day of               , 2004.

   

ATTEST:

TRANSATLANTIC REINSURANCE COMPANY

   

________________________________

________________________________

<PAGE>  2.

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

 

NO. TM666A-R03

 

EFFECTIVE JULY 1, 2003

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

and

The reinsurers subscribing to the respective

Interests and Liabilities Contracts attached to

and forming part of this Agreement

<PAGE>  

MULTIPLE LINE QUOTA SHARE REINSURANCE AGREEMENT NO. TM666A-R03

 

ARTICLE

CONTENTS

PAGE

       

PREAMBLE

1

I

BUSINESS COVERED

1

II

EFFECTIVE DATE AND TERMINATION

3

III

TERRITORY

4

IV

DEFINITION OF ULTIMATE NET LIABILITY

4

V

RETENTION

4

VI

CATASTROPHE REINSURANCE

5

VII

LOSS IN EXCESS OF POLICY LIMITS

5

VIII

EXTRA CONTRACTUAL OBLIGATIONS

5

IX

DEFINITION OF RISK

6

X

EXCLUSIONS

6

XI

SPECIAL ACCEPTANCE

12

XII

LOSS OCCURRENCE

13

XIII

REINSURANCE PREMIUM

15

XIV

SLIDING SCALE COMMISSION

15

XV

LOSSES, LOSS ADJUSTMENT EXPENSES AND

   

SALVAGES

17

XVI

TERRORISM EXCESS RECOVERY

18

XVII

REPORTS AND REMITTANCES

19

XVIII

ACCESS TO RECORDS

21

XIX

TAXES

21

XX

CURRENCY

21

XXI

OFFSET

21

XXII

ERRORS OR OMISSIONS

22

XXIII

DISPUTE RESOLUTION

22

XXIV

INSOLVENCY

23

XXV

SPECIAL TERMINATION

24

XXVI

AMENDMENTS

25

ATTACHMENTS:

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

TOTAL INSURED VALUE EXCLUSION CLAUSE

 

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -

 

  REINSURANCE - U.S.A.

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -

 

  REINSURANCE - CANADA

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

 

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY -

 

  REINSURANCE - U.S.A.

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY -

 

  REINSURANCE - CANADA

<PAGE>

MULTIPLE LINE QUOTA SHARE

REINSURANCE AGREEMENT

NO. TM666A-R03

(hereinafter referred to as the "Agreement")

 

between

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts

and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

and

 

The reinsurers subscribing to the respective

Interests and Liabilities Contracts attached to

and forming part of this Agreement

(hereinafter referred to as the "Reinsurer")

 

ARTICLE I - BUSINESS COVERED

 

A.

By this Agreement the Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept from the Company a 65% Quota Share
participation of the Company's Ultimate Net Liability for Policies in force as
of July 1, 2003, and new and renewal Policies becoming effective on or after
said date as respects losses occurring on or after July 1, 2003.





B.

This Quota Share is subject to a maximum cession limit of 1) $650,000 each risk
(65% share of the Company's Ultimate Net Liability of $1,000,000) with respect
to property business and 2) $650,000 each Policy (65% share of the Company's
Ultimate Net Liability of $1,000,000) with respect to casualty business.
Further, the liability of the Reinsurer under this Agreement shall never exceed:







1.

The greater of an amount equal to 225% of the Net Premiums Written in any
Agreement Year ceded hereunder or $224,055,000 (65% share of the Company's
Ultimate Net Liability of $344,700,000) as respects any one Loss Occurrence,
never to exceed









2.

The greater of 325% of the Net Premiums Written in any Agreement Year ceded
hereunder or $323,635,000 (65% share of the Company's Ultimate Net Liability of
$497,900,000) as respects all Loss Occurrences taking place during any Agreement
Year.

<PAGE>  1. No. TM666A-R03

3.

As respects all Loss Occurrences involving Terrorism, $40,000,000 (65% share of
the Company's Ultimate Net Liability of $61,538,462) from all Policies in each
Loss Occurrence and from all Loss Occurrences in each Agreement Year.







C.

Any loss arising under this Agreement with respect to 100% of Loss In Excess of
Policy Limits and 100% of Extra Contractual Obligations, as defined in Article
VII - Loss In Excess of Policy Limits and Article VIII - Extra Contractual
Obligations shall be recovered in the same proportion as the contractual loss
recoverable hereunder provided such contractual loss plus Loss In Excess of
Policy Limits or such contractual loss plus Extra Contractual Obligations shall
never exceed the maximum cession Loss Occurrence and Agreement Year limits set
forth under Paragraph B. above.





D.

This Agreement is solely between the Company and the Reinsurer, and nothing
contained in this Agreement shall create any obligations or establish any rights
against the Reinsurer in favor of any person or entity not a party hereto.





E.

The performance of obligations by both parties under this Agreement shall be in
accordance with a fiduciary standard of good faith and fair dealing.





F.

The term "Policies" shall mean each of the Company's binders, policies and
contracts of insurance on the business covered hereunder.





G.

The term "Agreement Year" shall mean each consecutive twelve month period
commencing July 1.





H.

The term "Terrorism" for purposes of this Agreement shall mean:







1.

Any actual or threatened violent act or act harmful to human life, tangible or
intangible property or infrastructure directed towards or having the effect of
(a) influencing or protesting against any de jure or de facto government or
policy thereof, (b) intimidating, coercing or putting in fear a civilian
population or section thereof for the purpose of establishing or advancing a
specific ideological, religious or political system of thought, perpetrated by a
specific individual or group directly or indirectly through agents acting on
behalf of said individual or group or (c) retaliating against any country for
direct or vicarious support by that country of any other government or political
system.









2.

Any act declared pursuant to the Terrorism Risk Insurance Act of 2002 shall also
be considered an "Act of Terrorism" for purposes of this Agreement.

<PAGE>  2. No. TM666A-R03

I.

Under this Agreement, the indemnity for reinsured loss applies only to the
following Property and Casualty Business except as excluded under Article X -
Exclusions of this Agreement.







PROPERTY BUSINESS







NAIC





CODE:

LINES OF BUSINESS:









01

Fire



02

Allied Lines



09

Inland Marine



04

Homeowners (Section I only)



05

Commercial Multiple Peril (Section I only)



12

Earthquake









CASUALTY BUSINESS







CLASS OF INSURANCE







Liability Other Than Automobile:







Bodily Injury Liability, Property Damage Liability, Personal and Advertising
Injury Liability, and Medical Payments Coverage when written as part of a
Commercial or Personal Package Policy or on a monoline basis. However,
Advertising Injury Liability shall only apply to this Agreement when written as
part of a Commercial Package Policy or a Commercial General Liability Coverage
Form.





ARTICLE II - EFFECTIVE DATE AND TERMINATION





A.

This Agreement shall become effective 12:01 a.m., Eastern Standard Time, July 1,
2003, and shall remain in full force until terminated. This Agreement may be
terminated at the close of any Agreement Year by either party giving to the
other not less than 90 days prior written notice by certified mail of its
intention to do so.





B.

During the running of such notice as stipulated in Paragraph A. above, the
Reinsurer shall participate in business coming within the terms of this
Agreement until the date of termination of this Agreement.





C.

In the event of termination of this Agreement, the Company shall have the option
of continuing or terminating the liability in force at the date of termination
as set forth below. The Company may exercise such option provided written notice
of the Company's election is given by certified mail to the Reinsurer prior to
the date of termination.

<PAGE>  3. No. TM666A-R03

1.

The Reinsurer shall be liable for losses occurring subsequent to the date of
termination for all Policies covered hereunder and in force at the date of
termination of this Agreement until their natural expiry, cancellation or next
anniversary of such business, whichever first occurs; but in no case shall this
reinsurance be extended for longer than 12 months, plus odd time after the
termination date. At such time, the Reinsurer shall return to the Company the
unearned premiums, less commissions applicable, for the unexpired periods.









2.

All reinsurance hereunder shall be automatically cancelled as of the date of
termination and the Reinsurer shall be released of all liability as respects
losses occurring subsequent to the date of termination. The Reinsurer shall
return to the Company the unearned premiums on the business in force hereunder
at the date of termination, less the commission allowed thereon.





ARTICLE III - TERRITORY





A.

As respects Property Business, this Agreement applies to risks located in the
United States of America, its territories and possessions, and Canada, except
that with respect to Inland Marine and Multiple Peril Policies covered
hereunder, the territorial limits of this Agreement shall be those of the
original Policies when such Policies are written to cover risks primarily
located in the United States of America, its territories and possessions, and
Canada.





B.

As respects Casualty Business, this Agreement applies to Policies issued by the
Company within the United States of America, its territories and possessions,
and Canada and shall apply to losses covered hereunder wherever occurring.





ARTICLE IV - DEFINITION OF ULTIMATE NET LIABILITY



The term "Ultimate Net Liability" shall mean the remaining portion of the
Company's gross liability on each Policy reinsured under this Agreement after
deducting recoveries from all other reinsurance, whether specific or general and
whether collectible or not, other than the reinsurance provided in Article VI -
Catastrophe Reinsurance.



ARTICLE V - RETENTION



The Company warrants that it shall retain net for its own account and not
reinsure in any way subject to Catastrophe Reinsurance provided in Article VI -
Catastrophe Reinsurance, 35% of its Ultimate Net Liability.

<PAGE>  4. No. TM666A-R03

ARTICLE VI - CATASTROPHE REINSURANCE



The Company has the right to maintain catastrophe reinsurance on that portion of
its Ultimate Net Liability which it retains net for its own account and
recoveries under such catastrophe reinsurance shall inure solely to the benefit
of the Company.



ARTICLE VII - LOSS IN EXCESS OF POLICY LIMITS



A.

"Loss in Excess of Policy Limits" is defined as loss in excess of the limit of
the original Policy, such loss in excess of the limit having been incurred
because of failure by the Company to settle within the Policy limit or by reason
of alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or in the preparation or prosecution of an appeal consequent
upon such action.





B.

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.





C.

For the purposes of this Article, the word "loss" shall mean any amounts which
the Company would have been contractually liable to pay had it not been for the
limit of the original Policy.





D.

With respect to coverage provided under this Article, recoveries from any
insurance or reinsurance other than this Agreement shall be deducted to arrive
at the amount of the Company's Ultimate Net Liability.





ARTICLE VIII - EXTRA CONTRACTUAL OBLIGATIONS





A.

"Extra Contractual Obligations" are defined as those liabilities not covered
under any other provision of this Agreement and which arise from the handling of
any claim on business covered hereunder, such liabilities arising because of,
but not limited to, the following: failure by the Company to settle within the
Policy limit, or by reason of alleged or actual negligence, fraud or bad faith
in rejecting an offer of settlement or in the preparation of the defense or in
the trial of any action against its insured or in the preparation or prosecution
of an appeal consequent upon such action.





B.

The date on which an Extra Contractual Obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original accident,
casualty, disaster or loss occurrence.

<PAGE>  5. No. TM666A-R03

C.

However, coverage hereunder as respects Extra Contractual Obligations shall not
apply where the loss has been incurred due to the fraud of a member of the Board
of Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.





D.

Recoveries, collectibles or retention from any other form of insurance or
reinsurance including deductibles or self-insured retention which protect the
Company against Extra Contractual Obligations shall inure to the benefit of the
Reinsurer and shall be deducted from the total amount of Extra Contractual
Obligations for purposes of determining the loss hereunder.





ARTICLE IX - DEFINITION OF RISK



The Company shall be the sole judge of what constitutes one risk provided,
however, that:



A.

A risk shall never be less than all insurable values within exterior walls and
under one roof regardless of fire divisions, the number of Policies involved,
and whether there is a single, multiple or unrelated named insureds involved in
such risk.





B.

When two or more buildings are situated at the same general location, the
Company shall identify on its records at the time of acceptance by the Company,
those individual buildings and all insurable values contained therein that are
considered to constitute each risk. If such identification is not made, each
building and all insurable values contained therein shall be considered to be a
separate risk.





ARTICLE X - EXCLUSIONS





I.

AS RESPECTS PROPERTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES
NOT COVER:





A.

THE FOLLOWING GENERAL CATEGORIES







1.

All Lines of Business not specifically listed in Article I - Business Covered.









2.

Policies issued with a deductible of $100,000 or more; provided this exclusion
shall not apply to Policies which customarily provide a percentage deductible on
the perils of earthquake or windstorm.









3.

Reinsurance assumed, except pro rata local agency reinsurance on specific risks
and inter-company reinsurance.

<PAGE>  6. No. TM666A-R03

4.

Ex-gratia Payments.









5.

Loss or damage occasioned by war, invasion, revolution, bombardment,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law, or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of Policy containing a standard war exclusion
clause.









6.

Insolvency Funds as per the attached Insolvency Funds Exclusion Clause, which is
made part of this Agreement.









7.

Pool, Syndicate and Association business as per the attached Pools, Associations
and Syndicates Exclusion Clause, which is made part of this Agreement.









8.

Risks where the Total Insured Value, per risk, exceeds the figure specified as
per the attached Total Insured Value Exclusion Clause, which is made part of
this Agreement.









9.

Loss resulting from damage to overhead transmission and distribution lines,
including supporting structures and anything attached thereto, of any public or
private utility company, cable television or telecommunication company of any
kind. This exclusion shall not apply to such overhead transmission and
distribution lines, including supporting structures and anything attached
thereto located on the premises of any policyholder or within 1,000 feet
thereof. Nor shall this exclusion apply to utility service interruption or
contingent business interruption losses for any policyholder, unless such
policyholder is a public or private utility company, cable television or
telecommunication company of any kind.







B.

THE FOLLOWING CLASSES OF BUSINESS AND TYPES OF RISKS









1.

Mortgage Impairment.









2.

Growing and/or standing crops.









3.

Mortality and Health covering birds, animals or fish.









4.

All onshore and offshore gas and oil drilling rigs.









5.

Petrochemical operations engaged in the production, refining or upgrading of
petroleum or petroleum derivatives or natural gas.









6.

Satellites.









7.

All railroad business.

<PAGE>  7. No. TM666A-R03

8.

As respects Inland Marine business:











a.

Registered Mail and Armored Car Policies.





b.

Jeweler's Block Policies.





c.

Furrier's Customers Policies.





d.

Rolling Stock.





e.

Parcel Post when written to cover banks and financial institutions.





f.

Commercial Negative Film Insurance.





g.

Garment Contractors Policies.





h.

Mining Equipment while underground.





i.

Radio and Television Broadcasting Towers.





j.

Motor Truck Cargo Insurance written for common carriers operating beyond a
radius of 200 miles.









C.

THE FOLLOWING PERILS







1.

Flood and/or Earthquake when written as such.









2.

Difference in Conditions, however styled.









3.

Pollution and Seepage as per the attached Pollution and Seepage Exclusion Clause
which is made part of this Agreement.









4.

Nuclear Incident Exclusion Clauses which are attached and made part of this
Agreement:











a.

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.





b.

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - Canada.





c.

Nuclear Incident Exclusion Clause - Reinsurance - No. 4.









D.

In the event the Company is inadvertently bound on any risk which is excluded
under this Agreement and identified below, the reinsurance provided under this
Agreement shall apply to such risk until discovery by the Company within its
Home Office of the existence of such risk and for 30 days thereafter, and shall
then cease unless within the 30 day period, the Company has received from the
Reinsurer written notice of its approval of such risk.







As respects Classes of Business and Types of Risks:







Items 1. through 8. of Section B. of this Part I.

<PAGE>  8. No. TM666A-R03

II.

AS RESPECTS CASUALTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES
NOT COVER:

   

A.

THE FOLLOWING GENERAL CATEGORIES

     

1.

Ex-gratia payments.

       

2.

Risks subject to a deductible or a self-insured retention excess of $25,000.

       

3.

Loss or damage caused directly or indirectly by: (a) enemy attack by armed
forces including action taken by military, naval or air forces in resisting an
actual or an immediately impending enemy attack; (b) invasion; (c) insurrection;
(d) rebellion; (e) revolution; (f) intervention; (g) civil war; and (h) usurped
power.

       

4.

Reinsurance assumed by the Company except inter-company reinsurance.

       

5.

Business derived from any Pool, Association, including Joint Underwriting
Association, Syndicate, Exchange, Plan, Fund or other facility directly as a
member, subscriber or participant, or indirectly by way of reinsurance or
assessments.

       

6.

Pollution Liability as per the attached Pollution Liability Exclusion Clause -
Reinsurance.

       

7.

Insolvency Funds as per the attached Insolvency Funds Exclusion Clause.

       

8.

Nuclear Incident Exclusion Clauses which are attached and made part of this
Agreement:

         

a.

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

           

b.

Nuclear Incident Exclusion Clause - Liability - Reinsurance - Canada.

           

c.

Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

         

9.

Asbestos Liability, as follows:

           

a.

The manufacturing, mining, refining, processing, distribution, sale, storage,
installation, disposal, removal, transportation, loading and unloading, or
encapsulment of asbestos.

           

b.

The inhalation, ingestion or any other physical exposure to asbestos, or goods
or products containing asbestos.

           

c.

Risks involving known exposure to asbestos.

<PAGE>  9. No. TM666A-R03

B.

THE FOLLOWING INSURANCE COVERAGES

         

1.

Fiduciary Liability.

       

2.

Fidelity and Surety.

       

3.

Credit and Financial Guarantee.

       

4.

Securities and Exchange Liability.

       

5.

Retroactive coverage.

       

6.

Personal and Commercial Excess or Umbrella Liability.

       

7.

Malpractice or Professional Liability except incidental Malpractice Liability
and Professional Liability when written for Beauticians, Morticians, Opticians
and Pharmacists.

       

8.

Errors and Omissions Liability.

       

9.

Directors' and Officers' Liability except Condominium Directors' and Officers'
Liability.

       

10.

Advertisers', Broadcasters' and Telecasters' Liability as respects Personal
Injury Liability except as provided under Commercial Package Policies or
Commercial General Liability Coverage Forms.

       

11.

Liquor Law Liability except Host Liquor Law Liability.

       

12.

Kidnap, Extortion and Ransom Liability.

       

13.

Boiler and Machinery Insurance.

       

14.

Protection and Indemnity (Ocean Marine).

       

15.

Automobile Liability.

       

16.

Automobile Collision.

       

17.

Workers Compensation and Employers Liability.

     

C.

THE FOLLOWING AS RESPECTS LIABILITY OTHER THAN AUTOMOBILE

     

1.

Risks involving known exposure to the following substances:

       

a.

dioxin.

   

b.

polychlorinated biphenols.

<PAGE>  10. No. TM666A-R03

 

2.

Liability as respects Products and Completed Operations:

         

a.

The manufacture, labeling or re-labeling, importation or wholesale distribution
of:

     

(i)

Drugs or pharmaceuticals.

     

(ii)

Cosmetics.

     

(iii)

Herbicides, insecticides or pesticides.

     

(iv)

Petrochemical or electrical equipment used for heating, lighting or cooking.

     

(v)

Industrial or toxic chemicals.

     

(vi)

Valves, gaskets or seals of a hydraulic, petrochemical or high pressure nature.

     

(vii)

Medical supplies.

     

(viii)

Heavy machinery and equipment.

     

(ix)

Power tools.

     

(x)

Medical equipment used for diagnostic or life sustaining purposes.

   

b.

The manufacture or importing of motorized or self-propelled vehicles and
equipment.

   

c.

The manufacturing, importing, packing, canning, bottling or processing of
foodstuffs.

   

d.

The blending, mixing, processing or importing of animal feed.

   

e.

The manufacture, sale, distribution, handling, servicing or maintenance of
aircraft, aerospacecraft, missiles, satellites or any component or components
thereof.

         

3.

Ownership, operation or use of vessels exceeding 50 feet in length.

       

4.

All railway operations except sidetrack agreements.

       

5.

Amusement parks, carnivals or circuses.

       

6.

Public assembly exposure in excess of 5,000.

       

7.

Gas, electric and water utility companies.

       

8.

Subaqueous operations.

       

9.

Mining.

       

10.

Blasting operations.

       

11.

Demolition of buildings or structures in excess of two stories.

       

12.

Shoring, underpinning or moving of buildings or structures.

       

13.

Manufacture, sale, rental, lease, erection or repair of scaffolds.

       

14.

Construction of bridges, tunnels or dams.

<PAGE>  11. No. TM666A-R03

 

15.

a.

Manufacturers or importers of fireworks, fuses, or any substance, as defined and
noted below, intended for use as an explosive.

           

b.

Loading of fireworks, fuses, or any explosive substance defined below into
containers for use as explosive objects, propellant charges or detonation
devices and the storage thereof.

           

c.

Manufacturers or importers of any product in which fireworks, fuses, or any
explosive substance defined below is an ingredient.

           

d.

Handling, storage, transportation or use of fireworks, fuses, or any explosive
substance defined below.

           

NOTE: An explosive substance is defined as any substance manufactured for the
express purpose of exploding as differentiated from commodities used
industrially and which are only incidentally explosive.

         

16.

Manufacture, production, refining, storage, wholesale distribution or
transportation of natural or artificial fuel gas, butane, propane or liquefied
petroleum gases or gasoline.

       

17.

Onshore and offshore gas and oil drilling operations.

       

18.

Ownership, maintenance or use of any airport or aircraft, including fueling, or
any device or machine intended for and/or aiding in the achievement of
atmospheric flight, projection or orbit.

       

19.

Municipalities.

     

D.

Those exclusions set forth under Items 5. and 16. of Section C. of this Part II.
shall not apply if the exposure is incidental to the regular operations of the
insured covered hereunder.

   

E.

In the event the Company is inadvertently bound on any risk which is excluded
under Items 2. through 19. of Section C. of this Part II, the reinsurance
provided under this Agreement shall apply to such risk until discovery by the
Company within its Home Office of the existence of such risk and for 30 days
thereafter, and shall then cease unless within the 30 day period, the Company
has received from the Reinsurer written notice of its approval of such risk.

   

ARTICLE XI - SPECIAL ACCEPTANCE

 

Risks and/or Policies which are beyond the terms, conditions or limitations of
this Agreement may be submitted to the Reinsurer for special acceptance
hereunder; and such risks and/or Policies, if accepted in writing by the
Reinsurer, shall be subject to all of the terms, conditions and limitations of
this Agreement, except as modified by the special acceptance. Premiums and
losses derived from any special acceptance

<PAGE>  12. No. TM666A-R03

shall be included with other data for rating purposes under this Agreement.

 

ARTICLE XII - LOSS OCCURRENCE

 

As respects Property Business covered under this Agreement:

 

A.

The term "Loss Occurrence" shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one Loss Occurrence shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term "Loss Occurrence"
shall be further defined as follows:

     

1.

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

       

2.

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company, occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.

       

3.

As regards earthquake (the epicentre of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's Loss Occurrence.

       

4.

As regards Freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's Loss Occurrence.

       

5.

As regards Terrorism, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours

<PAGE>  13. No. TM666A-R03



   

arising out of and directly occasioned by the same event. Should such an event
of Terrorism give rise to other perils which, in an unbroken chain of causation,
have occasioned the losses, the cause of the losses is understood to be that
event of Terrorism.

     

B.

For all Loss Occurrences the Company may choose the date and time when any such
period of consecutive hours commences provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event except for those Loss Occurrences referred to in 1., 2. and 5. above,
where only one such period of 72 consecutive hours shall apply with respect to
one event, regardless of the duration of the event.

   

C.

No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.

   

As respects Casualty Business covered under this Agreement:

   

The term "Loss Occurrence" shall mean any accident or occurrence or series of
accidents or occurrences arising out of any one event and happening within the
term and scope of this Agreement. Without limiting the generality of the
foregoing, the term "Loss Occurrence" shall be held to include:

   

A.

As respects Products Bodily Injury and Products Property Damage Liability,
injuries to all persons and all damage to property of others occurring during a
Policy Period and proceeding from or traceable to the same causative agency
shall be deemed to arise out of one Loss Occurrence, and the date of such Loss
Occurrence shall be deemed to be the commencing date of the Policy Period. For
the purpose of this provision, each annual period of a Policy which continues in
force for more than one year shall be deemed to be a separate Policy Period.

   

B.

As respects Bodily Injury Liability (other than Automobile and Products), said
term shall also be understood to mean, as regards each original assured,
injuries to one or more than one person resulting from infection, contagion,
poisoning, or contamination proceeding from or traceable to the same causative
agency.

   

C.

As respects Property Damage Liability (other than Automobile and Products), said
term shall also, subject to Provisions 1. and 2. below, be understood to mean
loss or losses caused by a series of operations, events, or occurrences arising
out of operations at one specific site and which cannot be attributed to any
single one of such operations, events or occurrences, but rather to the
cumulative

<PAGE>  14. No. TM666A-R03

 

effect of the same. In assessing each and every Loss Occurrence within the
foregoing definition, it is understood and agreed that:

     

1.

the series of operations, events or occurrences shall not extend over a period
longer than 12 consecutive months; and

       

2.

the Company may elect the date on which the period of not exceeding 12
consecutive months shall be deemed to have commenced.

       

In the event that the series of operations, events or occurrences extend over a
period longer than 12 consecutive months, then each consecutive period of 12
months, the first of which commences on the date elected under 2. above, shall
form the basis of claim under this Agreement.

     

D.

As respects those Policies of the Company which provide aggregate limits of
liability, the total of all individual losses occurring during any one Policy
year which proceed from or are traceable to the same causative agency.

   

ARTICLE XIII - REINSURANCE PREMIUM

   

A.

The Company shall cede to the Reinsurer 65% of the Company's unearned premiums
on its Ultimate Net Liability in force as of July 1, 2003 on the business
covered hereunder.

   

B.

The Company shall cede to the Reinsurer 65% of the Company's Net Premiums
Written applicable to new and renewal Policies becoming effective on or after
July 1, 2003, with respect to its Ultimate Net Liability on the business covered
hereunder.

   

C.

The term "Net Premiums Written" shall mean gross and additional premiums less
return premiums and less premiums ceded on all other reinsurance, other than
premiums ceded for Catastrophe Reinsurance provided in Article VI - Catastrophe
Reinsurance.

   

D.

The following percentages of the Company's premium shall be allocated to the
business covered under this Agreement:

     

Homeowners:

Section I - 90%

Section II - 10%

 

Businessowners:

Section I - 60%

Section II - 40%

       

ARTICLE XIV - SLIDING SCALE COMMISSION

   

A.

The Reinsurer shall make to the Company a provisional commission allowance of
37.50% of the Net Premiums Written, ceded hereunder. The Company shall debit the
Reinsurer with the provisional commission allowance; such provisional commission
shall be adjusted as provided hereafter. On all return premiums the Company
shall

<PAGE>  15. No. TM666A-R03

 

return to the Reinsurer the provisional commission allowance of 37.50%. Such
commission allowance includes provision for all brokerage and commission,
premium taxes of all kinds, all board, bureau and exchange assessments and any
other expenses whatsoever except Loss Adjustment Expenses.

   

B.

The adjusted commission allowance which the Reinsurer shall make to the Company
shall be in accordance with the following formula and computed and paid on
Earned Premiums. All intermediate and final calculations shall be rounded to two
decimal places.

     

If the actual ratio of Incurred

The adjusted commission

 

Losses to Earned Premiums is:

shall be:

       

42.50% or less

43.50% Maximum

       

Higher than 42.50% but

43.50% less 60.00% of

 

not exceeding 52.50%

the difference between

   

the actual loss ratio

   

and 42.50%

       

Higher than 52.50% but

37.50% less 83.33% of

 

not exceeding 67.50%

the difference between

   

the actual loss ratio

   

and 52.50%

       

67.50% or higher

25.00% Minimum

     

C.

The term "Incurred Losses" means all losses and Loss Adjustment Expenses paid
less recoveries, including salvage and subrogation, during the current Period
for which computation is being made plus all losses and Loss Adjustment Expenses
outstanding at the end of the current Period less all losses and Loss Adjustment
Expenses outstanding at the close of the preceding Period.

   

D.

The term "Earned Premiums" means the total of the Net Premiums Written, ceded
during the current Period plus the unearned premiums at the close of the
preceding Period less the unearned premiums at the close of the current Period,
said unearned premiums to be calculated on an actual daily basis or in
accordance with the Company's methodology, as agreed.

   

E.

The term "Period" means the actual time covered by each adjustment of
commission.

   

F.

The adjustment of commission shall be made as soon as practicable after the
close of each Period. The first adjustment shall be made as of June 30, 2004,
for the Period from July 1, 2003, through June 30, 2004, and thereafter
adjustments shall be made annually for each Period commencing July 1 and ending
the following June 30.

<PAGE>  16. No. TM666A-R03

G.

As soon as practicable after the close of each Period, the Company shall
calculate the commission adjustment on the Earned Premiums during the Period. If
the adjusted commission on the Earned Premiums during the Period exceeds the
provisional commission already allowed on the Earned Premiums, the Reinsurer
shall pay the difference to the Company. If the provisional commission already
allowed on the Earned Premiums exceeds the adjusted commission on the Earned
Premiums, the difference shall be refunded by the Company to the Reinsurer. In
addition, the difference in commission adjustment shall be paid by the debtor
party within 30 days after the Reinsurer's verification of the Company's
calculations.

   

H.

If the ratio of Incurred Losses to Earned Premiums for any Period, including any
debits or credits carried forward, is more than 67.50%, the difference in
percentage between the actual ratio and 67.50% shall be multiplied by the Earned
Premiums for the Period, and the product shall be carried forward to the next
Period's commission adjustment calculations as a debit to Incurred Losses.

   

I.

If the ratio of Incurred Losses to Earned Premiums for any Period, including any
debits or credits carried forward, is less than 42.50%, the difference in
percentage between the actual ratio and 42.50% shall be multiplied by the Earned
Premiums for the Period and the product shall be carried forward to the next
Period's commission adjustment calculations as a credit to Incurred Losses.

   

J.

In case notice of termination has been given, no further adjustments of
commission shall be made until the expiration of all liability and the
settlement of all losses covered under this Agreement.

   

ARTICLE XV - LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES

   

A.

The Reinsurer shall pay its pro rata share of losses including prejudgment
interest paid by the Company arising under Policies covered under this
Agreement, and the Reinsurer shall benefit proportionately in all recoveries,
including salvage and subrogation.

   

B.

The Reinsurer shall pay its pro rata share of Loss Adjustment Expenses paid by
the Company in connection with the investigation, settlement, defense or
litigation including court costs and postjudgment interest of any claim or loss
which is the subject matter of Policies covered under this Agreement. The term
"Loss Adjustment Expenses" shall include all claim or loss expenses including
Declaratory Judgment Expenses, but shall exclude the salaries and expenses of
Company employees, office expenses and other overhead expenses.

   

C.

The term "Declaratory Judgment Expenses" shall mean all legal expenses, incurred
in the representation of the Company in

<PAGE>  17. No. TM666A-R03

 

litigation brought to determine the Company's defense and/or indemnification
obligations, that are allocable to any specific claim or loss applicable to
Policies subject to this Agreement. Any Declaratory Judgment Expense shall be
deemed to have been fully incurred on the same date as the insured's original
loss (if any) giving rise to the action, unless otherwise provided for within
this Agreement. In addition, the Company shall promptly notify the Reinsurer of
any Declaratory Judgment Expenses subject to this Agreement.

   

D.

The Company shall have the responsibility to investigate, defend or negotiate
settlements of all claims and lawsuits related to Policies written by the
Company and reinsured under this Agreement. The Reinsurer, at its own expense,
may associate with the Company in the defense or control of any claim, suit or
other proceeding which involves or is likely to involve the reinsurance provided
under this Agreement, and the Company shall cooperate in every respect in the
defense of any such claim, suit or proceeding.

   

ARTICLE XVI - TERRORISM EXCESS RECOVERY

   

A.

For purposes of this Article:

     

1.

"Act" shall mean the Terrorism Risk Insurance Act of 2002, any amendments
thereto and any regulations promulgated thereunder.

       

2.

"Affiliate," "Insured Losses," and "Program Year" shall have the meanings
provided in the Act.

       

3.

"Company" shall include the Company and all affiliates.

   

B.

To the extent that an Insured Loss is otherwise payable hereunder, the
reinsurance provided by this Agreement shall apply only to the portion of
liability, loss, cost and/or expense retained by the Company net of any federal
assistance pursuant to the Act. This reinsurance shall not apply to any fines,
civil penalties or surcharges assessed pursuant to the Act.

   

C.

The respective liability of the Reinsurer and of the Company for Insured Losses
in any Program Year under this Agreement shall each be reduced by the ratio that
the financial assistance available to the Company under the Act for that Program
Year bears to the Company's total Insured Losses for the same Program Year.

   

D.

The parties recognize that, for any Program Year, the Reinsurer may without
waiver of the foregoing Paragraphs make payments for Insured Losses which,
together with available financial assistance under the Act and the Company
retentions and/or deductibles hereunder, exceed the Company's Insured Losses. In
such event, the Reinsurer's proportional share of all such excess recovery
(hereafter

<PAGE>  18. No. TM666A-R03

 

"Reinsurer's Excess Share") shall inure to the benefit of the Reinsurer. All
excess recovery described in this Paragraph shall be allocated to the Reinsurer
and the Company in proportion to the respective liability of each for Insured
Losses, net of federal assistance under the Act, salvage, subrogation and other
similar recoveries, as applicable.

   

E.

In the event of a Reinsurer's Excess Share, the Company shall:

     

1.

Promptly pay the Reinsurer's Excess Share to the Reinsurer; or

       

2.

Upon request of the Reinsurer at any time and at the Reinsurer's sole
discretion, instead assign to the Reinsurer its rights to recover directly from
the federal government any portion of Reinsurer's Excess Share not already paid
to the Reinsurer. The Company shall cooperate with and assist the Reinsurer, at
its own expense, to the extent reasonably necessary for the Reinsurer to
exercise those rights. If the Reinsurer is unable, for any reason, to exercise
any right assigned to it by the Company pursuant to this Article, the Company
shall pay the Reinsurer's Excess Share to the Reinsurer as if no assignment had
taken place.

   

F.

In the event of an Insured Loss, the Company shall provide the Reinsurer with a
monthly report detailing claim settlement activities and financial assistance
under the Act. Calculations for each Program Year shall continue to be made
until the settlement of all Insured Losses covered hereunder. To the extent that
the Company allocates Insured Losses and/or federal assistance under the Act
among affiliates, claims, contracts or otherwise in any manner which impacts the
reinsurance provided hereunder, the Company shall apply a reasonable allocation
method acceptable to the Reinsurer.

   

ARTICLE XVII - REPORTS AND REMITTANCES

   

A.

The Company shall provide the Reinsurer with a quarterly account, bordereaux and
report as well as an annual report in accordance with the provisions set forth
in Paragraphs C., D. and E. below.

   

B.

Portfolio Assumption - Within 30 days after July 1, 2003, the Company shall pay
to the Reinsurer the Reinsurer's pro rata share of the Company's unearned
premium reserve segregated by Line of Business on the business in force as of
said date.

   

C.

Quarterly Account - Within 45 days after the close of each Agreement Year
quarter the Company shall forward a quarterly account summarizing the following
transactions under this Agreement during such Agreement Year quarter:

     

1.

Net Premiums Written ceded segregated by Line of Business;

       

2.

Commissions;

<PAGE>  19. No. TM666A-R03

 

3.

Loss and Loss Adjustment Expenses paid less recoveries, including salvage and
subrogation, segregated by Line of Business, by year of loss.

     

The balance due either party shall be paid within 60 days after the close of
each Agreement Year quarter for the transactions during such Agreement Year
quarter.

   

D.

Quarterly Report - The Company shall furnish the Reinsurer within 45 days after
the close of each Agreement Year quarter the following information as respects
the business ceded hereunder:

     

1.

Unearned premium reserves segregated by Line of Business at the end of the
quarter and calculated on the actual daily basis or in accordance with the
Company's methodology, as agreed.

       

2.

Estimated loss and Loss Adjustment Expense reserves outstanding at the end of
the quarter segregated by Line of Business, by year of loss.

     

E.

Annual Report - The Company shall furnish the Reinsurer within 60 days after the
close of each calendar year a summary of the business ceded hereunder:

     

1.

Net Premiums Written ceded during the year segregated by Line of Business;

       

2.

Unearned premium reserves segregated by Line of Business;

       

3.

Losses and Loss Adjustment Expenses paid, less recoveries, including salvage and
subrogation, during the year segregated by Line of Business, by year of loss;

       

4.

Losses and Loss Adjustment Expenses outstanding at the end of the year
segregated by Line of Business, by year of loss.

   

F.

As respects Property Business covered under this Agreement, the Company shall
furnish the following to the Reinsurer with respect to occurrences designated as
catastrophes by the Property Claim Services:

     

1.

Prompt preliminary estimate of amount recoverable from the Reinsurer;

       

2.

Within 30 days after the close of each Agreement Year quarter the amount of
losses and Loss Adjustment Expenses paid, less all recoveries, including salvage
and subrogation, at the end of each Agreement Year quarter segregated by Line of
Business;

       

3.

Within 30 days after the close of each Agreement Year quarter the amount of
losses and Loss Adjustment Expenses outstanding at

<PAGE>  20. No. TM666A-R03

   

the end of each Agreement Year quarter segregated by Line of Business.

   

ARTICLE XVIII - ACCESS TO RECORDS

 

The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.

 

ARTICLE XIX - TAXES

 

The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.

 

ARTICLE XX - CURRENCY

 

Wherever the word "dollars" or the "$" symbol is used in this Agreement, it
shall mean dollars of the United States of America, excepting in those cases
where the Policy is issued by the Company in Canadian dollars, in which case it
shall mean dollars of Canada. In the event the Company is involved in a loss
requiring payment in United States and Canadian currency, the Company's
retention and the limit of liability of the Reinsurer shall be apportioned
between the two currencies in the same proportion as the amount of net loss in
each currency bears to the total amount of net loss paid by the Company. For the
purposes of this Agreement, where the Company receives premiums or pays losses
in currencies other than United States or Canadian currency, such premiums and
losses shall be converted into United States dollars at the actual rates of
exchange at which the premiums and losses are entered in the Company's books.

 

ARTICLE XXI - OFFSET

 

Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of whether such balances
arise from premiums, losses or otherwise, and regardless of capacity of any
party, whether as assuming insurer and/or ceding insurer, under the various
agreements involved, provided however, that in the event of insolvency of a
party hereto, offsets shall only be allowed in accordance with the provisions of

<PAGE>  21. No. TM666A-R03

Section 7427 of the Insurance Law of the State of New York to the extent such
statute or any other applicable law, statute or regulation governing such offset
shall apply.

 

ARTICLE XXII - ERRORS OR OMISSIONS

 

Errors or omissions of an administrative nature on the part of the Company shall
not invalidate the reinsurance under this Agreement, provided such errors or
omissions are corrected promptly after discovery thereof; but the liability of
the Reinsurer under this Agreement or any exhibits, addenda, or endorsements
attached hereto shall in no event exceed the limits specified herein nor be
extended to cover any risks, perils, lines of business or classes of insurance
generally or specifically excluded herein.

 

ARTICLE XXIII - DISPUTE RESOLUTION

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this Agreement shall be resolved in the State of
Massachusetts, and the laws of the State of Massachusetts shall govern the
interpretation and application of this Agreement.

 

Part II - Mediation

 

If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Part III - Arbitration

 

A.

Resolution of Disputes - As a condition precedent to any right of action arising
hereunder, any dispute not resolved by mediation between the Company and the
Reinsurer arising out of the provisions of this Agreement or concerning its
interpretation or validity, whether arising before or after termination of this
Agreement, shall be submitted to arbitration in the manner hereinafter set
forth.

   

B.

Composition of Panel - Unless the parties agree upon a single arbitrator within
15 days after the receipt of a notice of intention to arbitrate, all disputes
shall be submitted to an arbitration panel composed of two arbitrators and an
umpire chosen in accordance with Paragraph C. hereof.

   

C.

Appointment of Arbitrators - The members of the arbitration panel shall be
chosen from persons knowledgeable in the insurance and

<PAGE>  22. No. TM666A-R03

 

reinsurance business. Unless a single arbitrator is agreed upon, the party
requesting arbitration (hereinafter referred to as the "claimant") shall appoint
an arbitrator and give written notice thereof by certified mail, to the other
party (hereinafter referred to as the "respondent") together with its notice of
intention to arbitrate. Within 30 days after receiving such notice, the
respondent shall also appoint an arbitrator and notify the claimant thereof by
certified mail. Before instituting a hearing, the two arbitrators so appointed
shall choose an umpire. If, within 20 days after the appointment of the
arbitrator chosen by the respondent, the two arbitrators fail to agree upon the
appointment of an umpire, each of them shall nominate three individuals to serve
as umpire, of whom the other shall decline two and the umpire shall be chosen
from the remaining two by drawing lots. The name of the individual first drawn
shall be the umpire.

   

D.

Failure of Party to Appoint an Arbitrator - If the respondent fails to appoint
an arbitrator within 30 days after receiving a notice of intention to arbitrate,
the claimant's arbitrator shall appoint an arbitrator on behalf of the
respondent, such arbitrator shall then, together with the claimant's arbitrator,
choose an umpire as provided in Paragraph C. of Part III of this Article.

   

E.

Submission of Dispute to Panel - Unless otherwise extended by the arbitration
panel or agreed to by the parties, each party shall submit its case to the panel
within 30 days after the selection of the umpire.

   

F.

Procedure Governing Arbitration - All proceedings before the panel shall be
informal and the panel shall not be bound by the formal rules of evidence. The
panel shall have the power to fix all procedural rules relating to the
arbitration proceeding. In reaching any decision, the panel shall give due
consideration to the customs and usages of the insurance and reinsurance
business.

   

G.

Arbitration Award - The arbitration panel shall render its decision within 60
days after termination of the proceeding, which decision shall be in writing,
stating the reasons therefor. The decision of the majority of the panel shall be
final and binding on the parties to the proceeding.

   

H.

Cost of Arbitration - Unless otherwise allocated by the panel, each party shall
bear the expense of its own arbitrator and shall jointly and equally bear with
the other parties the expense of the umpire and the arbitration.

   

ARTICLE XXIV - INSOLVENCY

   

A.

In the event of insolvency of the Company, the reinsurance provided by this
Agreement shall be payable by the Reinsurer on the basis of

<PAGE>  23. No. TM666A-R03

 

the liability of the Company as respects Policies covered hereunder, without
diminution because of such insolvency, directly to the Company or its
liquidator, receiver, conservator or statutory successor except as provided in
Sections 4118(a)(1)(A) and 1114(c) of the New York Insurance Law.

   

B.

The Reinsurer shall be given written notice of the pendency of each claim or
loss which may involve the reinsurance provided by this Agreement within a
reasonable time after such claim or loss is filed in the insolvency proceedings.
The Reinsurer shall have the right to investigate each such claim or loss and
interpose, at its own expense, in the proceedings where the claim or loss is to
be adjudicated, any defense which it may deem available to the Company, its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

   

C.

In addition to the offset provisions set forth in Article XXI - Offset, any
debts or credits, liquidated or unliquidated, in favor of or against either
party on the date of the receivership or liquidation order (except where the
obligation was purchased by or transferred to be used as an offset) are deemed
mutual debts or credits and shall be set off with the balance only to be allowed
or paid. Although such claim on the part of either party against the other may
be unliquidated or undetermined in amount on the date of the entry of the
receivership or liquidation order, such claim will be regarded as being in
existence as of such date and any claims then in existence and held by the other
party may be offset against it.

   

D.

Nothing contained in this Article is intended to change the relationship or
status of the parties to this Agreement or to enlarge upon the rights or
obligations of either party hereunder except as provided herein.

   

ARTICLE XXV - SPECIAL TERMINATION

   

A.

Notwithstanding the termination provisions set forth in Article II - Effective
Date and Termination, this Agreement shall be:

       

1.

Terminated automatically and simultaneously upon the happening of any of the
following events:

         

a.

Entry of an order of liquidation, rehabilitation, receivership or
conservatorship with respect to the Company or the Reinsurer by any court or
regulatory authority;

           

b.

General reinsurance of any portion of the Company's business it retains net for
its own account, as determined under the

<PAGE>  24. No. TM666A-R03

     

provisions of this Agreement without prior consent of the Reinsurer.

         

2.

Terminated simultaneously upon written notice, at the option of either party,
upon the happening of the following events:

         

a.

Assignment of this Agreement by either party;

           

b.

Any transfer of control of either party by change in ownership or otherwise.

       

3.

Terminated by the Reinsurer by giving not less than 30 days prior written notice
to the Company upon the happening of the following event:

           

Failure of the Company to remit premiums in accordance with the provisions set
forth in this Agreement.

       

4.

Terminated in accordance with the provisions set forth in this Paragraph, upon
the discovery of the following event:

           

A reduction of 50% or more of the Company's policyholders surplus during any
calendar year. Such reduction shall be determined by calculating the difference
between the Company's prior year annual statement and each subsequent quarterly
statutory statement within such current calendar year.

         

As respects the event set forth in this Paragraph A.4., the Company shall be
obligated to notify the Reinsurer in writing within 30 days after the filing of
its quarterly statement. Upon receipt of such notification the Reinsurer shall
have the right to terminate this Agreement, by giving not less than 30 days
notice of its intention to do so.

     

B.

Any notice of termination pursuant to the provisions set forth in Paragraphs
A.2., A.3. and A.4. above shall be sent by certified mail, return receipt
requested. The notice period under Paragraphs A.3. and A.4. above, shall
commence upon the other party's receipt of the notice of termination.

   

C.

In the event of termination, the Reinsurer shall not be liable for losses
occurring subsequent to the date of termination and the Reinsurer shall return
to the Company the unearned premiums, if any, on the business in force at the
date of termination, less any commission allowed thereon.

   

ARTICLE XXVI - AMENDMENTS

   

This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall

<PAGE>  25. No. TM666A-R03

be deemed to be an integral part of this Agreement and binding on the parties
hereto.

<PAGE>  26. No. TM666A-R03

SUPPLEMENT TO THE ATTACHMENTS

 

DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS

 

A.

Wherever the term "Company" or "Reinsured" or "Reassured" or whatever other term
is used to designate the reinsured company or companies within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Company or Reinsured or Reassured or whatever other term is used in the attached
reinsurance agreement to designate the reinsured company or companies.

   

B.

Wherever the term "Agreement" or "Contract" or "Policy" or whatever other term
is used to designate the attached reinsurance agreement within the various
attachments to the reinsurance agreement, the term shall be understood to mean
Agreement or Contract or Policy or whatever other term is used to designate the
attached reinsurance agreement.

   

C.

Wherever the term "Reinsurer" or "Reinsurers" or "Underwriters" or whatever
other term is used to designate the reinsurer or reinsurers in the various
attachments to the reinsurance agreement, the term shall be understood to mean
Reinsurer or Reinsurers or Underwriters or whatever other term is used to
designate the reinsuring company or companies.

   



--------------------------------------------------------------------------------

   

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability. "Insolvency fund" includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

<PAGE>  

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

SECTION A

 

Excluding:

 

(a)

All Business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.





(b)

Any Pool or Scheme (whether voluntary or mandatory) formed after March 1, 1968,
for the purpose of insuring Property whether on a country-wide basis or in
respect of designated areas. This Exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

 

SECTION B

 

It is agreed that business, written by the Company for the same perils, which is
known at the time to be insured by or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder:

   

Industrial Risk Insurers (successor to Factory Insurance Association and Oil
Insurance Association); Associated Factory Mutuals.

     

Any Pool, Association or Syndicate formed for the purpose of writing Oil, Gas or
Petro-Chemical Plants and/or Oil or Gas Drilling Rigs.

     

United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
Associated Aviation Underwriters, American Aviation Underwriters.

   

SECTION B does not apply:

   

(a)

Where the Total Insured Value over all interests of the risk in question is less
than $350,000,000.

   

(b)

To interests traditionally underwritten as Inland Marine or Stock and/or
Contents written on a Blanket basis.

   

(c)

To Contingent Business Interruption, except when the Company is aware that the
key location is known at the time to be insured in any Pool, Association or
Syndicate named above.

   

(d)

To risks as follows: Offices, Hotels, Apartments, Hospitals, Educational
Establishments, Public Utilities (other than Railroad Schedules) and Builders
Risks on the classes of risks specified in this subsection (d) only.

<PAGE>  

TOTAL INSURED VALUE EXCLUSION CLAUSE

 

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments, Public Utilities
(except Railroad schedules) and Builders Risk on the above classes where, at the
time of the cession, the Total Insured Value over all interests exceeds
$350,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Agreement, if subsequently to cession being
made the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached, the Company
shall at the first opportunity, and certainly by next anniversary of the
original policy, exclude the risk in question.

 

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interest traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $350,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

 

It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.

 

Notwithstanding anything contained herein to the contrary, it is the mutual
intention of the parties in respect of bridges and tunnels to exclude such risks
where the Total Insured Value over all interests exceeds $350,000,000.

<PAGE>  

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

 

This Reinsurance does not apply to:

 

1.

Pollution, seepage, contamination or environmental impairment (hereinafter
collectively referred to as "pollution") insurances, however styled;





2.

Loss or damage caused directly or indirectly by pollution, unless said loss or
damage follows as a result of a loss caused directly by a peril covered
hereunder;





3.

Expenses resulting from any governmental direction or request that material
present in or part of or utilized on an insured's property be removed or
modified, except as provided in 5. below;





4.

Expenses incurred in testing for and/or monitoring pollutants;





5.

Expenses incurred in removing debris, unless (A) the debris results from a loss
caused directly by a peril covered hereunder, and (B) the debris to be removed
is itself covered hereunder, and (C) the debris is on the insured's premises,
subject, however, to a limit of $5,000 plus 25% of (i) the property damage loss,
any risk, any one location, any one original insured, and (ii) any deductible
applicable to the loss;





6.

Expenses incurred to extract pollutants from land or water at the insured's
premises unless (A) the release, discharge, or dispersal of pollutants results
from a loss caused directly by a peril covered hereunder, and (B) such expenses
shall not exceed $10,000;





7.

Loss of income due to any increased period of time required to resume operations
resulting from enforcement of any law regulating the prevention, control,
repair, clean-up or restoration of environmental damage;





8.

Claims under 5. and/or 6. above, unless notice thereof is given to the Company
by the insured within 180 days after the date of the loss occurrence to which
such claims relate.





"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

<PAGE>  -1-

Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.



Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.

<PAGE>  -2-

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.



N.M.A. 1119



1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.





2.

Without in any way restricting the operation of paragraph 1. of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:







I.

Nuclear reactor power plants including all auxiliary property on the site, or









II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or









III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or









IV.

Installations other than those listed in paragraph 2. III. above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.







3.

Without in any way restricting the operation of paragraphs 1. and 2. of this
Clause, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3. shall not
operate:









(a)

where the Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or









(b)

where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st January, 1960, this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

<PAGE>  -1-

4.

Without in any way restricting the operation of paragraphs 1., 2. and 3. of this
Clause, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.





5.

It is understood and agreed this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.





6.

The term "special nuclear material" shall have the meaning given to it by the
Atomic Energy Act of 1954 or by any law amendatory thereof.





7.

Reassured to be sole judge of what constitutes:







(a)

substantial quantities, and









(b)

the extent of installation, plant or site.







NOTE: - Without in any way restricting the operation of paragraph 1. hereof, it
is understood and agreed that









(a)

all policies issued by the Reassured on or before 31st December, 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December, 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply,









(b)

with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December, 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December, 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

<PAGE>  -2-

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - CANADA



N.M.A. 1980



1.

This Agreement does not cover any loss or liability accruing to the Company
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.





2.

Without in any way restricting the operation of paragraph 1. of this clause,
this Agreement does not cover any loss or liability accruing to the Company,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:







a.

Nuclear reactor power plants including all auxiliary property on the site, or









b.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or









c.

Installations for fabricating complete fuel elements or for processing
substantial quantities of prescribed substances, and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or









d.

Installations other than those listed in c. above using substantial quantities
of radioactive isotopes or other products of nuclear fission.







3.

Without in any way restricting the operation of paragraphs 1. and 2. of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3. shall not
operate:









a.

where the Company does not have knowledge of such nuclear reactor power plant or
nuclear installation, or









b.

where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.

<PAGE>  -1-

4.

Without in any way restricting the operation of paragraphs 1., 2. and 3. of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.





5.

This clause shall not extend to risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Company to be the primary
hazard.





6.

The term "prescribed substances" shall have the meaning given to it by the
Atomic Energy Control Act R.S.C. 1974 or by any law amendatory thereof.





7.

Company to be sole judge of what constitutes:







a.

substantial quantities, and









b.

the extent of installation, plant or site.





8.

Without in any way restricting the operation of paragraphs 1., 2., 3. and 4. of
this clause, this Agreement does not cover any loss or liability accruing to the
Company, directly or indirectly, and whether as Insurer or Reinsurer, caused by
any nuclear incident as defined in The Nuclear Liability Act, nuclear explosion
or contamination by radioactive material.





NOTE:

Without in any way restricting the operation of paragraphs 1., 2., 3. and 4. of
this clause, paragraph 8. of this clause shall apply to all original contracts
of the Company whether new, renewal or replacement which become effective on or
after December 31, 1984.

<PAGE>  -2-

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.





2.

Without in any way restricting the operations of Nuclear Incident Exclusion
Clauses, - Liability, - Physical Damage, - Boiler and Machinery and paragraph 1.
of this Clause, it is understood and agreed that for all purposes of the
reinsurance assumed by the Reinsurer from the Reinsured, all original insurance
policies or contracts of the Reinsured (new, renewal and replacement) shall be
deemed to include the applicable existing Nuclear Clause and/or Nuclear
Exclusion Clause(s) in effect at the time and any subsequent revisions thereto
as agreed upon and approved by the Insurance Industry and/or a qualified
Advisory or Rating Bureau.

<PAGE>  

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

 

This Reinsurance excludes:

 

(1)

Any loss occurrence arising out of the actual, alleged or threatened discharge,
dispersal, release or escape of pollutants:

   

a)

At or from premises owned, rented or occupied by an original assured; or

       

b)

At or from any site or location used for the handling, storage, disposal,
processing or treatment of waste; or

       

c)

Which are at any time transported, handled, stored, treated, disposed of, or
processed as waste; or

       

d)

At or from any site or location on which any original assured is performing
operations:

         

(i)

If the pollutants are brought on or to the site or location in connection with
such operations; or

           

(ii)

If the operations are to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize the pollutants.

       

(2)

Any liability, loss, cost or expense arising out of any governmental direction
or request to test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize pollutants.

   

"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

 

Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, "hostile fire" means one which becomes uncontrollable or breaks out from
where it was intended to be.

 

"Original assured" as used herein means all insureds as defined in the policy
issued by the Company.

<PAGE>  

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

 

N.M.A. 1590

 

1.

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.





2.

Without in any way restricting the operation of paragraph 1. of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II. in this paragraph 2. from the time specified in Clause
III. in this paragraph 2. shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):







LIMITED EXCLUSION PROVISION*







I.

It is agreed that the policy does not apply under any liability coverage, to
injury, sickness, disease, death or destruction, bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability.









II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liabilities Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.









III.

The inception dates and thereafter of all original policies as described in II.
above, whether new, renewal or replacement, being policies which either

<PAGE>  -1-

(a)

become effective on or after 1st May, 1960, or













(b)

become effective before that date and contain the Limited Exclusion Provision
set out above; provided this paragraph 2. shall not be applicable to Family
Automobile Policies, Special Automobile Policies, or policies or combination
policies of a similar nature, issued by the Reassured on New York risks, until
90 days following approval of the Limited Exclusion Provision by the
Governmental Authority having jurisdiction thereof.









3.

Except for those classes of policies specified in Clause II. of paragraph 2. and
without in any way restricting the operation of paragraph 1. of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:







Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)







shall be deemed to include with respect to such coverages, from the time
specified in Clause V. of this paragraph 3., the following provision (specified
as the Broad Exclusion Provision):







BROAD EXCLUSION PROVISION*







It is agreed that the policy does not apply:







I.

Under any Liability Coverage to injury, sickness, disease, death or destruction,
bodily injury or property damage











(a)

with respect to which an insured under the policy is also an insured under
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

<PAGE>  -2-

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.











II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to immediate medical or surgical relief, first aid, to
expenses incurred with respect to bodily injury, sickness, disease or death,
bodily injury resulting from the hazardous properties of nuclear material and
arising out of the operation of a nuclear facility by any person or
organization.









III.

Under any Liability Coverage, to injury, sickness, disease, death or
destruction, bodily injury or property damage resulting from the hazardous
properties of nuclear material, if











(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;













(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or













(c)

the injury, sickness, disease, death or destruction, bodily injury or property
damage arises out of the furnishing by an insured of services, materials, parts
or equipment in connection with the planning, construction, maintenance,
operation or use of any nuclear facility, but if such facility is located within
the United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to injury to or destruction of property at such
nuclear facility, property damage to such nuclear facility and any property
thereat.

<PAGE>  -3-

IV.

As used in this endorsement:











"hazardous properties" include radioactive, toxic or explosive properties;
"nuclear material" means source material, special nuclear material or byproduct
material; "source material," "special nuclear material," and "byproduct
material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; "waste" means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed for its source
material content and (2) resulting from the operation by any person or
organization of any nuclear facility included within the definition of nuclear
facility under paragraph (a) or (b) thereof; "nuclear facility" means











(a)

any nuclear reactor,













(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,













(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,













(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste













and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; "nuclear
reactor" means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material; with respect to injury to or destruction of property, the word
"injury" or "destruction" includes all forms of radioactive contamination of
property; "property damage" includes all forms of radioactive contamination of
property.









V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph 3., whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph 3. shall not be applicable to

<PAGE>  -4-

(i)

Garage and Automobile Policies issued by the Reassured on New York risks, or













(ii)

Statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,













until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.







4.

Without in any way restricting the operations of paragraph 1. of this Clause, it
is understood and agreed that paragraphs 2. and 3. above are not applicable to
original liability policies of the Reassured in Canada, and that with respect to
such policies, this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters' Association
or the Independent Insurance Conference of Canada.





*NOTE:

The words printed in BOLD TYPE in the Limited Exclusion Provision and in the
Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

<PAGE>  -5-

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - CANADA



N.M.A. 1979



1.

This Agreement does not cover any loss or liability accruing to the Company as a
member of, or subscriber to, any association of insurers or reinsurers formed
for the purpose of covering nuclear energy risks or as a direct or indirect
reinsurer of any such member, subscriber or association.





2.

Without in any way restricting the operation of Paragraph 1. of this Clause, it
is agreed that for all purposes of this Agreement all the original liability
contracts of the Company, whether new, renewal or replacement, of the following
classes, namely,









Personal Liability





Farmers' Liability





Storekeepers' Liability







which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:







Limited Exclusion Provision -







This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.







With respect to property, loss of use of such property shall be deemed to be
property damage.





3.

Without in any way restricting the operation of Paragraph 1. of this Clause, it
is agreed that for all purposes of this Agreement all the original liability
contracts of the Company, whether new, renewal or replacement, of any class
whatsoever (other than Personal Liability, Farmers' Liability, Storekeepers'
Liability or Automobile Liability contracts), which become effective on or after
31st December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:

<PAGE>  -1-

Broad Exclusion Provision -







It is agreed that this Policy does not apply:







(a)

to liability imposed by or arising under the Nuclear Liability Act; nor









(b)

to bodily injury or property damage with respect to which an Insured under this
Policy is also insured under a contract of nuclear energy liability insurance
(whether the Insured is unnamed in such contract and whether or not it is
legally enforceable by the Insured) issued by the Nuclear Association of Canada
or any other insurer or group or pool of insurers or would be an Insured under
any such policy but for its termination upon exhaustion of its limit of
liability; nor









(c)

to bodily injury or property damage resulting directly or indirectly from the
nuclear energy hazard arising from:











(i)

the ownership, maintenance, operation or use of a nuclear facility by or on
behalf of an Insured;













(ii)

the furnishing of an Insured of services, materials, parts or equipment in
connection with the planning, construction, maintenance, operation or use of any
nuclear facility; and













(iii)

the possession, consumption, use, handling, disposal or transportation of
fissionable substances, or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.











As used in this Policy:







(1)

The term "nuclear energy hazard" means the radioactive, toxic, explosive, or
other hazardous properties of radioactive material;









(2)

The term "radioactive material" means uranium, thorium, plutonium, neptunium,
their respective derivatives and compounds, radioactive isotopes of other
elements and any other substances that the Atomic Energy Control Board may, by
regulation, designate as being prescribed substances capable of releasing atomic
energy, or as being requisite for the production, use or application of atomic
energy;

<PAGE>  -2-

(3)

The term "nuclear facility" means:











(a)

any apparatus designed or used to sustain nuclear fission in a self-supporting
chain reaction or to contain a critical mass of plutonium, thorium and uranium
or any one or more of them;













(b)

any equipment or device designed or used for (i) separating the isotopes of
plutonium, thorium and uranium or any one or more of them, (ii) processing or
utilizing spent fuel, or (iii) handling, processing or packaging waste;













(c)

any equipment or device used for the processing, fabricating or alloying of
plutonium, thorium or uranium enriched in the isotope uranium 233 or in the
isotope uranium 235, or any one or more of them if at any time the total amount
of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams of
uranium 235;













(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste radioactive material;













and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.









(4)

The term "fissionable substance" means any prescribed substance that is, or from
which can be obtained, a substance capable of releasing atomic energy by nuclear
fission.









(5)

With respect to property, loss of use of such property shall be deemed to be
property damage.

<PAGE>  -3-